UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 03-2166



JANE DOE,

                                                Plaintiff - Appellant,

            versus


PHARMACIA & UPJOHN, INCORPORATED,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
03-702-PJM)


Argued:   October 28, 2004                  Decided:   October 17, 2005


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Stephen Bennett Mercer, SANDLER & MERCER, P.C., Rockville,
Maryland, for Appellant. Stephen Edward Marshall, VENABLE, L.L.P.,
Baltimore, Maryland, for Appellee.     ON BRIEF: Paul F. Strain,
Mitchell Y. Mirviss, Mark D. Maneche, VENABLE, L.L.P., Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jane Doe appeals the dismissal of her amended complaint for

failure to state a claim upon which relief can be granted and the

subsequent denial of her “motion to reconsider” the order of

dismissal.    The district court dismissed the amended complaint,

which (for our purposes) is grounded in Maryland negligence law,

and denied the motion for reconsideration based on its conclusion

that Pharmacia did not owe a legal duty of care to Jane Doe.             In a

prior order, we certified to the Court of Appeals of Maryland two

questions of state law, both of which relate to whether Pharmacia

owed such a duty to Jane Doe.     Doe v. Pharmacia & Upjohn, Inc., 122

Fed. Appx. 20 (4th Cir. 2005).       The Court of Appeals of Maryland

has now answered the certified questions, concluding that Pharmacia

did not owe a legal duty of care to Jane Doe.         Doe v. Pharmacia &

Upjohn, Inc., 879 A.2d 1088 (Md. 2005).

     Based on the answer to our certified questions, Jane Doe’s

claims fail as a matter of law.      Accordingly, we affirm the orders

dismissing    the   amended   complaint   and   denying   the   motion   for

reconsideration.

                                                                  AFFIRMED




                                    2